        Case 1:17-cv-12473-NMG Document 117-1 Filed 03/08/19 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

COMPLAINT OF WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET STEAMSHIP
                                                         No. 1:17-cv-12473
AUTHORITY FOR EXONERATION FROM
AND/OR LIMITATION OF LIABILITY, CIVIL
AND MARITIME



                             [Proposed] Confidentiality Order

       The parties to this Agreed Confidentiality Order have agreed to the terms of this
Order; accordingly, it is ORDERED:

1.     Scope. All materials produced or adduced in the course of discovery, including,
without limitation, initial disclosures, responses to discovery requests, documents produced
by third parties in response to subpoenas, deposition testimony and exhibits, and
information derived directly therefrom (hereinafter collectively (“documents”), shall be
subject to this Order concerning Confidential Information as defined below. This Order is
subject to the Local Rules of this District and the Federal Rules of Civil Procedure on
matters of procedure and calculation of time periods.

2.      Confidential Information. As used in this Order, “Confidential Information” means
information designated as “CONFIDENTIAL ” by the party claiming confidentiality (the
“designating party”) that falls within one or more of the following categories:
(a) information that reveals trade secrets; (b) research, technical, commercial or financial
information that the party has maintained as confidential; (c) medical information
concerning any individual; (d) personal identity information; (e) income tax returns
(including attached schedules and forms), W-2 forms and 1099 forms; (f) documents made
confidential by statute; or (g) personnel or employment records of a person who is not a
party to the case. Information or documents that are available to the public may not be
designated as Confidential Information.

3.     Designation.

        (a)     A party may designate a document as Confidential Information for protection
under this Order by placing or affixing the words “CONFIDENTIAL” on the document in a
manner that will not interfere with the legibility of the document. As used in this Order,
“copies” includes electronic images, duplicates, extracts, summaries or descriptions that
contain the Confidential Information. The marking “CONFIDENTIAL” shall be applied
prior to or at the time of the documents are produced or disclosed. Applying the marking
        Case 1:17-cv-12473-NMG Document 117-1 Filed 03/08/19 Page 2 of 8



“CONFIDENTIAL” to a document does not mean that the document has any status or
protection by statute or otherwise except to the extent and for the purposes of this Order.
Any copies that are made of any documents marked “CONFIDENTIAL ” shall also be so
marked, except that indices, electronic databases or lists of documents that do not contain
substantial portions or images of the text of marked documents and do not otherwise
disclose the substance of the Confidential Information are not required to be marked. If the
designating party is practically unable to mark the document “CONFIDENTIAL” because,
for example, it is in electronic format, then the designating party shall place the digital files
in an electronic folder marked “CONFIDENTIAL.”

         (b)    A party may designate a document produced by a third party in response to a
subpoena as Confidential Information in the same manner as set forth in Part 3 (a) above,
except that the designating party shall have ten (10) business days following receipt of the
subpoenaed response to review the documents and notify the other parties in writing that
it/he/she intends to designate all or part of a third party’s subpoena response as Confidential
Information, then the parties shall treat the entirety of the subpoena response as
Confidential Information pending receipt of the designations. The designating party must
complete any such designations within a reasonable time but in any event within the later of
(i) thirty [30] days of receipt of any such third party subpoena response or (ii) fourteen (14)
days of the date of this Order, unless the parties stipulate to a longer time period or the
Court otherwise orders..

       (c)    The designation of a document as Confidential Information is a certification
by an attorney or a party appearing pro se that the document contains Confidential
Information as defined in this order.

       (d)     In aid of efficiencies, the medical information of any party so far produced or
to be produced shall be considered Confidential Information without the necessity of any
further action,

4.     Depositions.

        Deposition testimony is protected by this Order only if designated as
“CONFIDENTIAL” on the record at the time the testimony is taken. Such designation shall
be specific as to the portions that contain Confidential Information. Deposition testimony so
designated shall be treated as Confidential Information protected by this Order until thirty
days after delivery of the transcript by the court reporter to any party or the witness. Within
thirty days after delivery of the transcript, a designating party may serve a Notice of
Designation to all parties of record identifying the specific portions of the transcript that are
designated Confidential Information, and thereafter those portions identified in the Notice
of Designation shall be protected under the terms of this Order. The failure to serve a timely
Notice of Designation waives any designation of deposition testimony as Confidential
        Case 1:17-cv-12473-NMG Document 117-1 Filed 03/08/19 Page 3 of 8



Information that was made on the record of the deposition, unless otherwise ordered by the
Court.

       In the event that any question is asked at a deposition which a party or nonparty
asserts calls for confidential information, such question may nonetheless be answered by
the witness fully and completely, to the extent required by law.

5.     Protection of Confidential Material.

       (a)     General Protections. Confidential Information shall not be used or disclosed
by the parties, counsel for the parties or any other persons identified in subparagraph (b) for
any purpose whatsoever other than in this litigation, including any appeal(s) thereof unless
on consent of the designating party or by Court Order.

        (b)   Limited Third-Party Disclosures. The parties and counsel for the parties shall
not disclose or permit the disclosure of any Confidential Information to any third person or
entity except as set forth in subparagraphs (1)-(9) or as may be allowed by this Court.
Subject to these requirements, the following categories of persons may be allowed to
receive and review Confidential Information:

             (1)     Counsel. Counsel for the parties and employees of counsel who have
       responsibility for the action;

              (2)    Parties. Individual parties and employees of a party but only to the
       extent counsel determines in good faith that the employee’s assistance is reasonably
       necessary to the conduct of the litigation in which the information is disclosed;

            (3)     The Court and its personnel including any jury whether or not
       empaneled as advisory;

              (4)    Court Reporters and Recorders. Court reporters and recorders engaged
       for depositions;

              (5)    Contractors. Those persons specifically engaged for the limited
       purpose of making copies of documents or organizing or processing documents,
       including outside vendors hired to process electronically stored documents;

               (6)  Consultants and Experts. Consultants, investigators, or experts
       employed by the parties or counsel for the parties (including such persons employed
       by those consultants, investigators or experts) to assist in the preparation and trial of
       this action

               (7) Except as otherwise set forth in this Agreement and Order, any person
       whose testimony has been noticed or subpoenaed, or who has been designated by a
       party as a witness, a witness at a deposition or a witness at trial (or any hearing) in
        Case 1:17-cv-12473-NMG Document 117-1 Filed 03/08/19 Page 4 of 8



       this Litigation may receive Confidential Information. Confidential Information may
       be disclosed to such persons before, during, or after their testimony, so long as the
       disclosure is made in good faith and prior to the disclosure, the witness has expressly
       agreed to abide by the terms of this Order, or has been shown a copy of this Order,
       made aware of its terms, conditions, and applicability, and advised that the witness is
       bound thereby.

              Further, and notwithstanding the above, any witness can be questioned at trial
       or deposition about his or her own medical information without express agreement to
       abide by the terms of this Agreement and Order, subject to any privilege (or issues of
       admissibility) that may be applicable.

              (8)    Author or recipient. The author or recipient of the document (not
       including a person who received the document in the course of litigation); and

              (9)   Others by Consent. Other persons only by written consent of the
       producing party or upon order of the Court and on such conditions as may be agreed
       or ordered.

       (c)    Control of Documents. Counsel for the parties shall make reasonable efforts
to prevent unauthorized or inadvertent disclosure of Confidential Information.

       (d)     Notwithstanding the provisions of Section 5(b) above, no Confidential
Information will be disclosed until after the resolution of a Motion for Protective Order that
Plaintiff intends to file seeking, inter alia, the destruction of all information concerning
confidential Steamship Authority employee interviews conducted by HMS Consulting.
Plaintiff shall file said Motion for Protective Order by March 15, 2019.

6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document as
Confidential Information does not, standing alone, waive the right to so designate the
document; provided, however, that a failure to serve a timely Notice of Designation of
deposition testimony as required by this Order, even if inadvertent, waives any protection
for deposition testimony. If a party designates a document as Confidential Information after
it was initially produced, the receiving party, on notification of the designation, must make
a reasonable effort to assure that the document is treated in accordance with the provisions
of this Order. No party shall be found to have violated this Order for failing to maintain the
confidentiality of material during a time when that material has not been designated
Confidential Information, even where the failure to so designate was inadvertent and where
the material is subsequently designated Confidential Information.

7.     Filing of Confidential Information. This Order does not, by itself, authorize the filing
of any document under seal. Any party wishing to file a document designated as
Confidential Information in connection with a motion, brief or other submission to the
Court shall contemporaneously file a motion to seal such confidential discovery material.
        Case 1:17-cv-12473-NMG Document 117-1 Filed 03/08/19 Page 5 of 8



8.       No Greater Protection of Specific Documents. Except on privilege grounds not
addressed by this Order, no party may withhold information from discovery on the ground
that it requires protection greater than that afforded by this Order unless the party moves for
an order providing such special protection.

9.     Challenges by a Party to Designation as Confidential Information or Disclosing
Confidential Information to a Witness. The designation of any material or document as
Confidential Information or disclosure of Confidential Information to a witness is subject to
challenge by any party. The following procedure shall apply to any such challenge.

        (a)     Meet and Confer. A party challenging the designation of Confidential
Information must do so in good faith and must begin the process by conferring directly with
counsel for the designating party. In conferring, the challenging party must explain the basis
for its belief that the confidentiality designation was not proper and must give the
designating party an opportunity to review the designated material, to reconsider the
designation, and, if no change in designation is offered, to explain the basis for the
designation. The designating party must respond to the challenge within ten (10) business
days.

        (b)     Judicial Intervention. A party that elects to challenge a confidentiality
designation may file and serve a motion that identifies the challenged material and sets
forth in detail the basis for the challenge. Each such motion must be accompanied by a
competent declaration that affirms that the movant has complied with the meet and confer
requirements of this procedure. The burden of persuasion in any such challenge proceeding
shall be on the designating party. Until the Court rules on the challenge, all parties shall
continue to treat the materials as Confidential Information under the terms of this Order.
Nothing contained in this Order shall be deemed to have waived or otherwise impaired any
party's right to challenge a confidentiality designation on any grounds that party believes is
reasonable and appropriate.

10.    Action by the Court. Applications to the Court for an order relating to materials or
documents designated Confidential Information shall be by motion. Nothing in this Order
or any action or agreement of a party under this Order limits the Court’s power to make
orders concerning the disclosure of documents produced in discovery or at trial.

11.    Use of Confidential Documents or Information at Trial. Nothing in this Order shall
be construed to affect the use of any document, material, or information including, but not
limited to, with respect to any relief sought by a party whether by motion, at trial or at a
hearing. A party that intends to present or that anticipates that another party may present
Confidential information at a hearing or trial shall bring that issue to the Court’s and
parties’ attention by motion or in a pretrial memorandum without disclosing the
Confidential Information. The Court may thereafter make such orders as are necessary to
govern the use of such documents or information at trial.
        Case 1:17-cv-12473-NMG Document 117-1 Filed 03/08/19 Page 6 of 8



12.    Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

        (a)   If a party to this litigation is served with a subpoena ("Receiving Party") or an
order issued in other litigation that would compel disclosure of any material or document
designated in this action as Confidential Information, the Receiving Party must notify the
designating party, in writing, immediately and in no event more than five (5) business days
after receiving the subpoena or order. Such notification must include a copy of the
subpoena or court order.

       (b)   The Receiving Party also must immediately inform in writing the party who
caused the subpoena or order to issue in the other litigation that some or all of the material
covered by the subpoena or order is the subject of this Order. In addition, the Receiving
Party must deliver a copy of this Order promptly to the party in the other action that caused
the subpoena to issue.

       (c)     The purpose of imposing these duties is to alert the interested persons to the
existence of this Order and to afford the designating party in this case an opportunity to try
to protect its Confidential Information in the court from which the subpoena or order issued.
The designating party shall bear the burden and the expense of seeking protection in that
court of its Confidential Information, and nothing in these provisions should be construed
as authorizing or encouraging a receiving party in this action to disobey a lawful directive
from another court.

13.    Challenges by Members of the Public to Sealing Orders. A party or interested
member of the public has a right to challenge the sealing of particular documents that have
been filed under seal, and the party asserting confidentiality will have the burden of
demonstrating the propriety of filing under seal.

14.    Obligations on Conclusion of Litigation.

      (a) Order Continues in Force. Unless otherwise agreed or ordered, this Order shall
remain in force after dismissal or entry of final judgment not subject to further appeal.

        (b)     Obligations at Conclusion of Litigation. Within seventy five [75] days after
dismissal or entry of final judgment not subject to further appeal, all Confidential
Information and documents marked “CONFIDENTIAL” or otherwise deemed confidential
under this Order, including copies as defined in ¶ 3(a), shall be destroyed or returned to the
producing party unless: (1) the document has been offered into evidence or filed without
restriction as to disclosure; (2) the parties agree to destruction to the extent practicable in
lieu of return. Parties who elect to destroy confidential documents shall provide email
certification to counsel for the designating party of their destruction.
         Case 1:17-cv-12473-NMG Document 117-1 Filed 03/08/19 Page 7 of 8



       (d) Deletion of Documents filed under Seal from Electronic Case Filing (ECF)
System. Filings under seal shall be deleted from the ECF system only upon order of the
Court.

15.    Order Subject to Modification. This Order shall be subject to modification by the
Court on its own initiative or on motion of a party or any other person with standing
concerning the subject matter.

16.    No Prior Judicial Determination. This Order is entered based on the representations
and agreements of the parties and for the purpose of facilitating discovery. Nothing herein
shall be construed or presented as a judicial determination that any document or material
designated Confidential Information by counsel or the parties is entitled to protection under
Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court
may rule on a specific document or issue.

17.      This Order shall not: (a) enlarge or otherwise affect the proper scope of discovery; (b)
restrict a party’s right to object to a specific discovery request or (c) relate in any way to the
admissibility or inadmissibility of Confidential Information. Nothing in this Order is intended to
waive or affect the applicability of any privilege, work-product protection, or other protection
provided by law. The parties may redact or withhold privileged or protected items, provided that
they produce a privilege log or similar accounting of such items in accordance with Fed. R. Civ. P.
26(b)(5), the Local Rules of the United States District Court for the District of Massachusetts, and
any relevant order of the Court.


18.     Persons Bound. This Order shall take effect when entered and shall be binding upon
all counsel of record and their law firms, the parties, and persons made subject to this Order
by its terms.

        So Ordered.
       Case 1:17-cv-12473-NMG Document 117-1 Filed 03/08/19 Page 8 of 8



                                      Attachment A

                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

COMPLAINT OF WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET STEAMSHIP
                                                        No. 1:17-cv-12473
AUTHORITY FOR EXONERATION FROM
AND/OR LIMITATION OF LIABILITY, CIVIL
AND MARITIME


                           ACKNOWLEDGMENT AND
                            AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Confidentiality

Order dated                                       in the above-captioned action,

understands the terms, and agrees to be bound by it. The undersigned submits to the

jurisdiction of the United States District Court for the District of Massachusetts in matters

relating to the Confidentiality Order and understands that the terms of the Confidentiality

Order obligate him/her to use materials designated as Confidential Information in

accordance with the Order solely for the purposes of the above-captioned action, and not

to disclose any such Confidential Information to any other person, firm or concern. The

undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

       Name:
       Job Title:
       Employer:
       Business Address:


      Date:                              Signature: ______________________
